Paul C. Wilson, Judge,
concurring.
The majority opinion holds that Respondent failed to make every reasonable effort to conduct a hearing prior to the expiration of the probationary period. I concur but write separately to emphasize the unique set of facts on which this holding is based.
The majority opinion’s analysis turns on section 559.036.8, RSMo Supp. 2013,1 which provides:
The power of the court to revoke probation shall extend for the duration of the term of probation designated by the court and for any further period which is reasonably necessary for the adjudication of matters arising before its expiration, provided that some affirmative manifestation of an intent to conduct a revocation hearing occurs prior to the expiration of the period and that every reasonable effort is made to notify the probationer and to conduct the hearing prior to the expiration of the period.
§ 559.036.8 (emphasis added).
As the language of this subsection makes clear, the touchstone of the analysis is reasonableness. To retain authority to revoke probation beyond the probationary term, the trial court is not required to take all conceivable steps to secure the defendant’s presence, only reasonable steps. In particular, the trial court is not required to issue a writ of habeas corpus ad testifican-dum to a sheriff or other custodian located in another state in the mere hope that the official will comply and tender the defendant for transport to Missouri. Cf. Carbo v. United States, 364 U.S. 611, 621, 81 S.Ct. 338, 5 L.Ed.2d 329 (1961) (noting that the similar writ of habeas corpus ad prose-quendum, though not strictly enforceable by the issuing court, is recognized as a matter of “comity ... necessary between sovereignties in the administration of criminal justice”).
Here, however, the facts demonstrated the issuance of such a writ was reasonably likely to produce the defendant’s presence. By all accounts, Indiana officials were ready and willing to temporarily release Mr. Zimmerman to the custody of the Missouri trial court for purposes of resolving his probation violation. Despite the Missouri sheriff’s reticence to travel to Indiana to transport Mr. Zimmerman back for this purpose (a not inconsiderable burden but one that it had performed before and that was at least a possible result of giving the defendant permission to relocate to Indiana), the trial court recognized that it had authority to order the sheriff to do so. As a result, the issue in this case is not whether it was reasonable to issue the writ to Mr. Zimmerman’s Indiana custodian but whether—having already decided to do so—it was reasonable for the trial court to fail to issue the writ merely because the prosecuting attorney never completed the paperwork.
The majority opinion holds it was not, and I concur. This case should not, however, be read as imposing a requirement that trial courts must issue a writ in every case in which a probationer is in out-of-state custody or lose authority to conduct a revocation hearing after the probation term expires. Such a requirement would be unreasonable in many, if not most, cases and cannot be inferred from section 559.036.8.

. As noted in the margin of the majority opinion, this identical provision was previously found at section 559.036.6, RSMo. All subsequent citations will be to RSMo Supp. 2013.